This is an action of detinue begun by appellee against appellant to recover personal property consisting of 750 concrete blocks, etc.
The trial of the case in the court below, under the insistences and evidence of the respective parties, presented a question of fact only. In this connection the court charged the jury, and we think properly so, if after considering all the evidence adduced upon the trial they believed the evidence for the plaintiff that he (the plaintiff) would be entitled to recover and that in this event they should return a verdict in his behalf. To the contrary if they, under like rule, believed the evidence offered by the defendant, appellant, they should return a verdict accordingly. In pursuance to said instructions the jury returned a verdict in favor of plaintiff for the blocks in question and fixed the alternate value at $72.50. The evidence for the plaintiff warrants the conclusion that the legal title to the property in question was in plaintiff at the commencement of the suit, and that he had the right of immediate possession thereto. It further tended to show that defendant obtained the possession of the blocks sued for without his (the owner's) consent.
The rulings of the court complained of were without error. The question of fact involved was, as stated, for the jury to determine, and in so doing they adopted the insistence of plaintiff and of this appellant complains. This court cannot substitute itself for the court and jury who tried this case; and to order a reversal of the judgment from which this appeal was taken would necessitate such action upon our part. Moreover, we are of the opinion that the evidence was ample to sustain the jury in rendering the verdict, as well as to support the judgment based upon such verdict.
Further discussion would serve no good purpose.
Affirmed.